Citation Nr: 1818032	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-19 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision review officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for right knee degenerative joint disease, and assigned a 10 percent rating effective April 24, 2006.  Jurisdiction has transferred to the RO in Philadelphia, Pennsylvania.  

When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

In March 2017, VA received a document withdrawing the Veteran's TDIU claim from the Veteran's representative.  See March 20, 2017 correspondence.  As such, said withdrawal was effective March 20, 2017.  See 38 C.F.R. § 20.204(b)(3) (2017).  

The issue of entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

In March 2017, prior to the promulgation of a decision involving the claim of TDIU, the Board received notification from the Veteran and his representative that a withdrawal of the Veteran's appeal as to that issue was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the claim of entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to TDIU and it is dismissed.


ORDER

The claim of entitlement to TDIU is dismissed.




REMAND

The Board finds that further development is required prior to final adjudication of the Veteran's claim.

At his last VA examination, the Veteran reported flare-ups and having additional functional loss or impairment of his right knee, to include with repeated use over time.  See May 2017 VA examination.  The examiner stated that he could not opine as to whether pain, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups without resorting to mere speculation.  Id.  As to both, the examiner stated "any comments on functional ability would amount to mere speculation."  Id.  However, the evidentiary record contains VA treatment records showing the Veteran's continuous right knee treatment over time and that the Veteran's pain could increase to a "9/10" from a baseline of "7/10" about twice a week.  

In Sharp v. Shulkin, the Court of Appeals for Veterans Claims (Court) held that a VA examination is inadequate when the VA examiner does not elicit relevant information as to the Veteran's flares or ask him to describe additional functional loss, if any, he suffered during flares and then does not "estimate the [Veteran's] functional loss due to flares based on all the evidence of record (including the [Veteran's] lay information) or explain why [he or she] could not do so."  29 Vet. App. 26, 35 (2017).  As such, the VA examination is inadequate for rating purposes.

Further, the May 2017 VA examination report does not specify whether range of motion was active or passive.  In addition, the doctor noted that there was pain on weight bearing, but no further comment or explanation was provided.  See May 2017 VA examination.  In Correia v. McDonald, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158, 169-70 (2016).  

In light of these facts, additional VA examination of the Veteran's right knee must be scheduled in order to determine its current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to treatment the Veteran received for his right knee disability that are not already of record.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joint involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


